Citation Nr: 1616084	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.  

2.  Entitlement to service connection for tinnitus, to include as secondary to right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record.  The Board remanded this case in January 2013.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must again be remanded.  In the January 2013 remand, the Board instructed that the RO contact the National Personnel Records Center and request copies of the Veteran's complete service treatment records, to include all clinical records.  A request was made for the records in February 2013, but the RO did not specifically request copies of clinical records.  Accordingly, additional efforts are required on remand.  Further, an addendum to the April 2013 VA medical opinion should be obtained, as set forth below.



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (or any other appropriate records depository) and request copies of the Veteran's complete service treatment records, to include all clinical records.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2013 forward.

3.  Thereafter, forward the Veteran's claims file to the examiner who conducted the April 2013 VA audiological examination, or a suitable substitute.  If any examiner determines that an additional examination of the Veteran is required, so schedule the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss and/or tinnitus had their clinical onset during active service or are related to any in-service disease, event, or injury, to include noise exposure.  

In providing this opinion, the examiner must consider the Veteran's competent reported history of excessive in-service noise exposure from proximity to military aircraft.  The examiner should also take into consideration the documented medical history, and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period.  

Further, the examiner should consider and explain the significance of the changes in hearing, i.e., threshold shifts, shown when comparing the Veteran's July 1970 entrance examination and his September 1972 separation examination.  In particular, there was a 10 decibel shift in the right ear at 500 hertz (i.e., from 10 to 20) and a 5 decibel shift in the right ear at 1000 hertz (i.e., from 20 to 25).  

The examiner must  provide a complete and thorough rationale for all conclusions reached. 

4.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally,  readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

